DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's argument filed on 01/28/2022 is entered and reviewed. .
Claim status:
Claims 1-13 are pending.
Claims 1-3, 5-7 and 9-10 are amended.
No claim is cancelled.
No new claim is added.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-5, 7 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over JEONG (US Pat. Pub. No. 20150354178, “Jeong”) in view of Onuma et al. (US Pat. Pub. No. 20130222573, “Onuma”).
Regarding claim 1 Jeong teaches A display system of a wheel loader ([0026] “FIGS. 6 to 8, 9 to 16, and 17 to 22 are diagrams illustrating examples of screens actually implemented on a front monitor, and first and second side monitors in various operation situations of the wheel loader”) comprising: 
At least one sensor (boom/bucket angle sensor 30) that obtains work machine motion information including an articulation angle ([0032] “………The screen switch is performed by the controller 60, and may be performed in response to an input of an angle sensor signal generated by detecting a movement of the boom or the bucket of the wheel loader by the boom/bucket angle sensor 30”); 

captures a motion image including an articulated state of the wheel loader based on the obtained work machine motion information and a display that shows the motion image ([0058] “FIG. 9 illustrates the screen of the rearview camera displayed on the first side monitor 11 when the wheel loader is moving backward. [0059] FIG. 17 illustrates the screen of the second side monitor 12 when the wheel loader is in the neutral state or is moving forward, and FIG. 18 illustrates the screen of the second side monitor 12 when the wheel loader performs the excavation operation”); 
However Jeong is silent about generating/creating a motion image.
Onuma teaches a CPU that generates a motion image including an articulated state of work machine based on the work machine motion information ([0038] “…..The peripheral monitoring device also includes such a processing unit (not shown) as a CPU for executing processes that each of the units conducts. [0047] The monitoring image generator 620 generates a monitoring image by further imaging, with the virtual camera from the bird's-eye visual point set by the bird's-eye visual-point setting unit 2100, the bird's-eye image generated by the bird's-eye image generator 610……..The dummy working-machine figure will be displayed by, for example, displaying an illustration or three-dimensional model of the hydraulic excavator centrally in the bird's-eye image.  During this display, an actual attitude and motion of the hydraulic excavator will be preferably incorporated into the dummy working-machine figure to allow the operator to even more readily grasp a particular situation”).
Jeong and Onuma are analogous art as both of them are related to display of working machine.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Jeong by having a CPU that generates a motion image including an articulated state of work machine based on the work machine motion information as taught by Onuma.
The motivation for the above is to provide a parameterized image that can be changed based on different parameters.

[0026] “FIGS. 6 to 8, 9 to 16, and 17 to 22 are diagrams illustrating examples of screens actually implemented on a front monitor, and first and second side monitors in various operation situations of the wheel loader”) comprising:
At least one sensor (Fig. 1 integral part of element 60) that obtains work machine motion information of the wheel loader including a bucket angle and a vehicle speed ([0030] “When a construction machine is in a neutral state or is moving forward, driving-related information is displayed on the front monitor 10, and information, such as a fuel quantity, a temperature, and a posture and a location of a front, is displayed on the first and second side monitors 11 and 12, other than the driving-related information.  For example, information, such as a speed of an engine, an actual gear, a select gear, a drive/neutral/reverse state….and information, such as a vehicle speed, a height and an angle of the bucket from the ground”);

captures a motion image that shows a state of a bucket and a running wheel of the wheel loader based on the obtained work machine motion information and a display that shows the motion image (Fig. 15 and 17 shows state of the bucket and running wheel);
However Jeong is silent about generating/creating a motion image.
Onuma teaches a CPU that generates a motion image that shows a state of a bucket and a running wheel of a work machine based on the work machine motion information ([0038] “…..The peripheral monitoring device also includes such a processing unit (not shown) as a CPU for executing processes that each of the units conducts. ([0065] “..takes in the output .theta.3 signal from the angle detector 8c detecting the pivoting angle of the bucket 1c. [0096] FIG. 21 is a diagram showing a first example of a monitoring image which the monitoring image generator 620 in the image generating unit 600 generates.  In a scene that FIG. 21 shows, when the hydraulic excavator is swung rightward as denoted by reference number 612. [0097] FIG. 22 is a diagram showing a second example of a monitoring image which the monitoring image generator 620 in the image generating unit 600 generates.  In a scene that FIG. 22 shows, when the lower structure 1e is moved in reverse as denoted by reference number 617”).
Jeong and Onuma are analogous art as both of them are related to display of working machine.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Jeong by having a CPU that generates a motion image that shows a state of a bucket and a running wheel of a work machine based on the work machine motion information as taught by Onuma.

The motivation for the above is to provide a parameterized image that can be changed based on different parameters.

Claim 11 is directed to a method and its steps are similar in scope and function performed by the element of device claim 1 and therefore 1 is rejected with the same rationale as specified in the rejection of claim 1.

Claim 12 is directed to a method and its steps are similar in scope and function performed by the element of device claim 10 and therefore 12 is rejected with the same rationale as specified in the rejection of claim 10.

Regarding claim 2 Jeong modified by Onuma teaches wherein at least one sensor is provided in any one of the wheel loader and an external device independent of the wheel loader (Jeong’s sensor is part of wheel loader).

Claim 3 Jeong modified by Onuma teaches the CPU is provided in any one of the wheel loader and an external device independent of the wheel loader (Jeong’s controller is part of working machine).

Claim 4 Jeong modified by Onuma teaches the display is provided in any one of the wheel loader and an external device independent of the wheel loader (Jeong Fig. 1 element 10, 11 and 12 are part of wheel loader. Onuma [0038] “….The peripheral monitoring device also includes such a processing unit (not shown) as a CPU for executing processes that each of the units conducts”).

Claim 5 Jeong modified by Onuma teaches the CPU generates the motion image of the wheel loader and an operation image corresponding to the motion image of the wheel loader based on the obtained work machine motion information (After including Onuma’s teaching now Jeong has generated motion image. 
Jeong also has operation image that has warning in Fig. 10, load information in Fig. 14 which are based on work machine motion information), and
the display shows the motion image and the operation image of the wheel loader (Jeong Fig. 10 and 14 displays motion image and operation image).

Regarding Claim 7 Jeong modified by Onuma teaches the wheel loader includes a work implement including a front loading bucket and a vehicular body frame provided to be able to run with a running wheel (Jeong Fig. 17 shows a front loading bucket and body frame with running wheel, [0059] “FIG. 17 illustrates the screen of the second side monitor 12 when the wheel loader is in the neutral state or is moving forward”) and 
the work machine motion information includes motion information of at least one of the work implement and a machine main body (Jeong Fig. 17 shows speed and Fig. 18 shows total tons of dumps which is related to work implement).

Regarding claim 13 Jeong modified by Onuma teaches wherein the motion image includes a side surface geometrical model of the wheel loader (Onuma [0047] “…..…..The dummy working-machine figure will be displayed by, for example, displaying an illustration or three-dimensional model of the hydraulic excavator centrally in the bird's-eye image”).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong modified by Onuma as applied to claim 1 above, and further in view of Aoki et al. (US Pat. Pub. No. 20140330490, “Aoki”).
Regarding claim 6 Jeong modified by Onuma is silent about a storage that stores the work machine motion information;
Aoki teaches a storage that stores work machine motion information ([0033] “…….The signal import switch 46 imports a detection signal of the angle sensor 40 into a storage portion in the main controller 35”).
Aoki and Jeong modified by Onuma are analogous art as both of them are related to processing of working machine.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Jeong modified by Onuma by having a storage that stores the work machine motion information as taught by Aoki.
The motivation for the above is to save time by not obtaining motion information every time when generation of motion image is needed.
	Jeong modified by Onuma and Aoki teaches the CPU generates the motion image of the wheel loader based on the work machine motion information stored in the storage (Aoki teaches storing of work machine motion information in the storage device and Jeong modified by Onuma generates motion image of the wheel loader), and

generates an operation image corresponding to the motion image of the wheel loader based on the work machine motion information stored in the storage. (Aoki Jeong modified by Onuma generates operation image of the wheel loader).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong modified by Onuma as applied to claim 1 above, and further in view of Katou (US Pat. Pub. No. 20180151070, “Katou”).
	Regarding claim 8 Jeong modified by Onuma is silent about the work machine motion information further includes identification information.
	Katou teaches work machine motion information further includes identification information (Fig. 4 shows identification information [0057] “……the vehicle identifier of the excavator or wheel loader as a target vehicle in loading work, path information during haulage, and/or the like are set as the fleet management status 309. [0058] FIG. 4 is a diagram showing a configuration example of the vehicle information management table 210.  As shown in FIG. 4, individual data of a vehicle identifier 401”);
Katou and Jeong modified by Onuma are analogous art as both of them are related to processing of working machine.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Jeong modified by Onuma by having work machine motion information further including identification information as taught by Katou.
The motivation for the above is to keep track of all working machine and their corresponding work so that information can be easily retrieved.

	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong modified by Onuma and Aoki as applied to claim 6 above, and further in view of Delplace (US Pat. Pub. No. 20160035120, “Delplace”).
	Regarding claim 9 Jeong modified by Onuma and Aoki is silent about the CPU receives a selection as time of replay, time in the work machine motion information.

	Delplace teaches CPU receives selection as time of replay, time in the work machine motion information ([0016] “……The re-creation may be rendering a 3D animation of a past event where the rendering is occurring for the first time or may be a replay of a previous rendering.  The 3D animation may also be referred to as a simulation”);
Delplace and Jeong modified by Onuma and Aoki are analogous art as both of them are related to processing of working machine.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Jeong modified by Onuma and Aoki by selecting as time of replay, time in the work machine motion information as taught by Delplace.
	The motivation for the above is to provide option for later evaluation of operation of working machine.

Response to Arguments
remarks Page 6, filed 01/28/2022, with respect to interpretation of claims under 35 USC 112(f) have been fully considered and are persuasive.  The interpretation under of claims under 35 USC 112(f) has been withdrawn. 

Applicant’s arguments, see remarks Page 6, filed 01/28/2022, with respect to objections to claim 7 have been fully considered and are persuasive.  The objection has been withdrawn. 

Applicant’s arguments, see remarks Page 7, filed 01/28/2022, with respect to rejections of claims under obvious type double patenting have been fully considered and are persuasive.  The rejection has been withdrawn. 

Applicant’s arguments, see remarks Pages 8-9, filed 01/28/2022, with respect to rejection of claims under 35 USC 103 has been fully considered and are not persuasive.  Therefore the rejection has been maintained.

Applicant argues see remarks pages 8-9 “The Office Action on pages 14 and 16 provides that “Jeong is silent about generating/creating a motion image,” and relies on Onuma to cure these deficiencies.
The Office Action on page 19 also provides: Regarding claim 13 Jeong modified by Onuma teaches wherein the motion image includes a side surface geometrical model of the wheel loader…..centrally in the bird's-eye image”).


Examiner replies,  Jeong [0058-0059] captures a motion image including an articulated state of the wheel loader based on the obtained work machine motion information and a display that shows the motion image.  Jeong discloses capturing the motion image but is silent about  generating a motion image. In broader sense capturing a motion image is equivalent of generating a motion image  but for explicit teaching of generating a motion image  a secondary reference is integrated. 
Onuma [0038 [0047] teaches a CPU that generates a motion image including an articulated state of work machine based on the work machine motion information ([0038] “…..The peripheral monitoring device also includes such a processing unit (not shown) as a CPU for executing processes that each of the units conducts. [0047] The monitoring image generator 620 generates a monitoring image by further imaging, with the virtual camera from the bird's-eye visual point set by the bird's-eye visual-point setting unit 2100, the bird's-eye image generated by the bird's-eye image generator 610……..The dummy working-machine figure will be displayed by, for example, displaying an illustration or three-dimensional model of the hydraulic excavator centrally in the bird's-eye image.  During this display, an actual attitude and motion of the hydraulic excavator will be preferably incorporated into the dummy working-machine figure to allow the operator to even more readily grasp a particular situation”.  Here the monitoring image generator generates a motion image of hydraulic excavator as the motion of the hydraulic excavator is incorporated in the image for display.
Examiner proposed to modify Jeong by having a CPU that generates a motion image including an articulated state of work machine based on the work machine motion information as taught by Onuma. The motivation for the above is to provide a parameterized image that can be changed based on different parameters.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

                                                                                                                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAPTARSHI MAZUMDER whose telephone number is (571)270-3454. The examiner can normally be reached 8 am-4 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SAPTARSHI MAZUMDER/Primary Examiner, Art Unit 2612